Citation Nr: 1606528	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  09-43 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a liver condition, to include hepatitis C and post-hepatitis cirrhosis.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1971 to January 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This case was previously remanded by the Board in June 2013.

The Veteran initially submitted a claim for entitlement to service connection for a liver condition.  See VA Form 21-526, Veteran's Application for Compensation and/or Pension, received in June 2008.  Additional evidence associated with the claims file includes diagnoses of multiple liver conditions, to include hepatitis C and cirrhosis.  Accordingly, the Board has framed the issue on appeal as shown on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

In his substantive appeal, the Veteran requested a Board hearing at a local VA office.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in November 2009.  However, in December 2009, the Veteran indicated that he wished to withdraw his hearing request.  See Correspondence received in December 2009.  Under 38 C.F.R. § 20.704(e), a request for hearing may be withdrawn by an appellant at any time before the hearing.  Therefore, the Board finds that the hearing request has been withdrawn, and will proceed with appellate consideration.

Following issuance of the statement of the case, additional evidence was associated with the record.  The Veteran has waived initial consideration of the evidence by the Agency of Original Jurisdiction (AOJ).  Accordingly, the Board may proceed with appellate consideration.  See 38 C.F.R. § 20.1304(c) (2015).


FINDINGS OF FACT

1.  The Veteran has been diagnosed with hepatitis C with fibrosis and post-hepatitic cirrhosis.

2.  The probative evidence of record shows that it is at least as likely as not that the Veteran's hepatitis C with fibrosis is etiologically related to his active service.

3.  The probative evidence of record shows that it is at least as likely as not that the Veteran's post-hepatitic cirrhosis is proximately caused by his hepatitis C with fibrosis.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for hepatitis C with fibrosis have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The criteria for entitlement to service connection for post-hepatitic cirrhosis, as secondary to the service-connected hepatitis C with fibrosis, have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2015).  In this decision, the Board grants entitlement to service connection for hepatitis C.  This represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance with the notification and assistance requirements is deemed to be harmless error, and further discussion of VA's compliance with those duties is not necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Other Due Process Considerations

As noted in the Introduction, this case was previously remanded by the Board in June 2013.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Board remand).  Here, the June 2013 Board remand directed the AOJ to request additional information and evidence from the Veteran, provide the Veteran with a VA opinion or examination as to the likely etiology of his liver conditions, and then readjudicate the claim and issue a supplemental statement of the case, if warranted.  Pursuant to the June 2013 Board remand, the AOJ requested additional information and evidence from the Veteran in June 2013, provided the Veteran with a VA examination and VA addendum opinion in August 2013 consistent with the June 2013 Board remand directives, and readjudicated the Veteran's claim in an August 2013 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the June 2013 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998).

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Disability which is proximately due to, the result of, or chronically aggravated by, a service-connected disease or injury shall be service connected. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.

Analysis

The Veteran contends that he currently has hepatitis C that is attributable to his active service.  Risk factors for hepatitis C include intravenous drug use, blood transfusions before 1992, hemodialysis, intranasal drug use, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, and shared toothbrushes or razor blades.  See Veterans Benefits Administration (VBA) letter 211B (98-110) Nov. 30, 1998.

In addition, according to VBA Fast Letter 04-13 (June 29, 2004), hepatitis C is spread primarily by contact with blood and blood products.  The highest prevalence of hepatitis C infection is among those with repeated, direct percutaneous (through the skin) exposures to blood (e.g., injection drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and people with hemophilia who were treated with clotting factor concentrates before 1987).  The Fast Letter further states that, although transmission through air gun injection is biologically plausible, there have been no case reports of hepatitis C being transmitted by such means.  The Fast Letter concludes that it is essential that the examination report upon which the determination of service connection is made include a full discussion of all modes of transmission, and a rationale as to why the examiner believes the particular mode of transmission was the source of a veteran's hepatitis C.

In this case, the Veteran asserts that he contracted hepatitis C from contaminated air guns used to administer immunizations during active service.  He reports that he observed medical professionals giving vaccinations to multiple service members using the same air gun, and that he and the other service members who received the air gun injections bled from the injections.  He maintains that he has no other risk factors for hepatitis C.  He specifically has denied a history of organ transplant, blood transfusion prior to 1992, intravenous drug use, and high-risk sexual activity.  He admits to having tattoos, but asserts that he received the tattoos only after he was diagnosed with hepatitis C.  See VA Form 21-4138, received in December 2011.

The available service treatment records do not reflect any manifestations or diagnosis of hepatitis C, fibrosis, or cirrhosis during active service.  The post-service medical evidence shows that the Veteran has a current diagnosis of hepatitis C with cirrhosis.  Although the Veteran's service treatment records do not show that the Veteran received injections via air gun injector, the Veteran is competent to report lay-observable events and symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Board also finds the Veteran credible in this regard because there is nothing in the record that impugns his credibility as to the issue.  Furthermore, the Board notes that air gun injectors were in use during the Veteran's period of active service.  Therefore, resolving any doubt in the Veteran's favor, the Board finds that the Veteran did receive injections via air gun injector during his active service.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The Board further finds the Veteran credible in his assertion that he has no other risk factors for hepatitis C because the Veteran has been consistent in his statements, and his statements are not controverted by the evidence of record.

However, the Veteran is not competent to relate his current hepatitis C with fibrosis to a particular risk factor or in-service event as doing so requires medical knowledge and expertise the Veteran has not been shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  To determine whether there is an etiological link between the Veteran's current hepatitis C and the in-service air gun injections, the Board turns to the competent evidence of record.

In a letter dated in February 2009, K. Gutta, M.D., wrote that the Veteran has been diagnosed with hepatitis C and cirrhosis, and has been stable.  Dr. Gutta opined that it is more than likely that the Veteran obtained the Disease in 1971 at Fort Polk, Louisiana.  As a rationale for the opinion, Dr. Gutta noted that a number of the Veteran's colleagues also developed hepatitis C and, hence, there appears to have been cross contamination of a number of soldiers from that time.  Furthermore, the Veteran does not have any other obvious sources of acquisition for the infection.

The Veteran was provided a VA examination in August 2013 for hepatitis, cirrhosis, and other liver conditions.  The VA examiner interviewed the Veteran, and acknowledged the Veteran's belief that he contracted hepatitis C through injections administered through air gun injectors during active service.  The examiner indicated that the Veteran had "no known risk factors."  The examiner opined that it is as likely as not that the Veteran's hepatitis C was incurred in or caused by the claimed in-service injury, event, or illness.  As a rationale for the opinion, the examiner stated, "it is as likely as not that vet hepatitis c is related to military service in 1971 at Fort Polk, Louisiana, where he received air gun injection, which would be due to possible cross contamination."

Later in August 2013, the RO contacted the examiner who conducted the August 2013 VA examination for further rationale for the positive nexus opinion.  In an August 2013 VA addendum opinion, the VA examiner stated that the cross-contamination was "due to poorly sterilized equipment causing transmission of hep C virus harboring in liver."

The Board accepts Dr. Gutta's February 2009 letter and the August 2013 VA examination and VA addendum opinion as probative evidence that vaccinations delivered via air gun injectors are a risk factor for developing hepatitis C, and that the Veteran's hepatitis C likely developed as a result of his in-service air gun injections, given the lack of other risk factors.  In this regard, the Board reiterates that VA has acknowledged that transmission of hepatitis C through air gun injections is biologically possible.  See VBA Fast Letter 04-13.  The record contains no evidence that the Veteran has been exposed to any of the other risk factors for hepatitis C listed in VBA letter 211B (98-110).  Moreover, the Veteran has denied being exposed to any of those other risk factors, and the Board has found him credible in that regard.

In summary, the Veteran has presented competent and credible evidence that he received vaccinations via air gun injectors during active service and that his medical history does not include any of the known risk factors for hepatitis C listed in VBA letter 211B (98-110) and VBA Fast Letter 04-13.  Dr. Gutta provided a letter indicating that air gun injections are a risk factor for developing hepatitis C and that the Veteran's medical history includes no other significant risk factors.  Dr. Gutta's letter also provides probative evidence that the Veteran developed hepatitis C as a result of the in-service air gun injections.  The August 2013 VA examination and VA addendum opinion provide further probative evidence that the Veteran developed hepatitis C as a result of the in-service air gun injections.  In view of the foregoing, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's hepatitis C with fibrosis is etiologically related to his active service.  The benefit of the doubt is resolved in the Veteran's favor, and service connection for hepatitis C with fibrosis warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In addition, the record shows that the Veteran has also been diagnosed with post-hepatitis cirrhosis.  Furthermore, private treatment records dated in December 2002 note, "[the Veteran] has a history of post-hepatitic cirrhosis secondary to hepatitis C."  Private treatment records dated in May 2003 repeat this statement.  The Board accepts these statements as probative evidence that the post-hepatitis cirrhosis is proximately caused by the hepatitis C.  There is no competent evidence of record attributing the Veteran's cirrhosis to any cause other than the hepatitis C.  Thus, the probative evidence of record shows that it is at least as likely as not that the Veteran's post-hepatitic cirrhosis is proximately caused by his hepatitis C with fibrosis.  Because service connection for the hepatitis C with fibrosis has herein been granted, the Board finds that service connection for post-hepatitic cirrhosis, as secondary to the hepatitis C with fibrosis, is also warranted.  See 38 C.F.R. § 3.310.


ORDER

Entitlement to service connection for hepatitis C with fibrosis is granted.

Entitlement to service connection for post-hepatitis cirrhosis is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


